DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application no. 16/173335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 06/01/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: a gripping mechanism comprising: a base; a first gripping piece secured to a distal end portion of the base; a second gripping piece supported by the distal end portion of the base so as to be pivotable about a pivot axis of the first gripping piece; a pulley that is supported so as to be rotatable about a rotation axis that is parallel to the pivot axis; a wire that is wound around the pulley and in which one end of the wire is secured to the base, the wire causing tensile forces that move the rotation axis in one direction. The closest prior art references include Suzuki et al. (US 2015/0025571 A1), Watanabe (JP 01-199777), and Pedros et al. (US 8,333,780 B1).
Suzuki teaches of a gripping mechanism comprising: a base; a first gripping piece secured to a distal end portion of the base; a second gripping piece supported by the distal end 
Watanabe teaches of a gripping mechanism comprising: a base; a first gripping piece secured to a distal end portion of the base; a second gripping piece supported by the distal end portion of the base so as to be pivotable about a pivot axis of the first gripping piece (see fig, 1-2); a moveable gear 6 which includes a pulley 6a having a rotation axis 6b and a wire that is wound around the pulley, the wire causing tensile forces that move the rotation axis in one direction (see fig. 1-2 and pg. 4 ln. 23-34). Watanabe fails to teach the wire that is wound around the pulley has one end of the wire is secured to the base.
Furthermore, it would not be obvious to one of ordinary skill in the art to modify Suzuki to have the moveable pivot be a pulley because the pulley of Watanabe is in the proximal portion of the device connected to the full the gear mechanism 6 and connection means 5 and such a modification would require the gear mechanism and connection means of Watanabe which would significantly change to operation and design of Suzuki (which has the moveable pivot in the end effector portion).
Pedros teaches of a gripping mechanism comprising: a base; a first gripping piece secured to a distal end portion of the base; a second gripping piece supported by the distal end portion of the base so as to be pivotable about a pivot axis of the first gripping piece; a pulley that is supported so as to be rotatable about a rotation axis that is parallel to the pivot axis; moving the rotation axis in one direction (see fig, 7). Pedros fails to teach a wire that is wound .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771